Name: Commission Regulation (EU) NoÃ 47/2010 of 19Ã January 2010 amending Regulation (EC) NoÃ 1173/2009 as regards the intervention centres for durum wheat and rice in Romania
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 20.1.2010 EN Official Journal of the European Union L 14/2 COMMISSION REGULATION (EU) No 47/2010 of 19 January 2010 amending Regulation (EC) No 1173/2009 as regards the intervention centres for durum wheat and rice in Romania THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) Article 2 of Commission Regulation (EC) No 670/2009 (2), which lays down detailed rules for the application of Regulation (EC) No 1234/2007 as regards public intervention by invitation to tender for the purchase of durum wheat or paddy rice, specifies the minimum standards which Member States intervention centres are to meet. (2) In accordance with Article 23(1) of Regulation (EC) No 670/2009, Romania has sent the Commission a list of intervention centres to be designated and a list of the storage premises attached to those centres which it has approved as fulfilling the minimum standards required by Community legislation. The Commission should therefore designate those intervention centres. (3) Commission Regulation (EC) No 1173/2009 (3) should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1173/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 194, 25.7.2009, p. 22. (3) OJ L 314, 1.12.2009, p. 48. ANNEX The Annex to Regulation (EC) No 1173/2009 is amended as follows: 1) In Part A, the following is added: ROMANIA Turnu MÃ gurele BrÃ ila 2) In Part B, the following is added: ROMANIA Turnu MÃ gurele BrÃ ila